 

 

Case 2:19-Cr-OOO72-T.]S Document 80 Filed 04/24/19 Page 1 of 4

THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
NO. 19-72-1

VS.

PHILLIP NARDUCCI

DEFENDANT PHILLIP NARDUCCI’S MOTION
TO MODIFY CONDITIONS OF RELEASE

Defendant, PHILLIP NARDUCCI, by his attorney, BRIAN J. MCMONAGLE,
Esquire, hereby moves that this Honorable Court enter an ORDER modifying defendant’s
conditions of release to permit him to attend a charity event at CHICKS RESTUARANT
benefitting CHILDREN’S HOSPITAL OF PHILADELPHIA on April 28. 2019, and
avers as follows:

l. By the terms of defendant’s pretrial release, Mr. Narducci is on house arrest
With electronic monitoring With permission to leave his house only for meetings With his
counsel and medical appointments

2. On April 28, 2019, Mr. and Mrs. Narducci are Sponsoring the Z“d Anniversary
CHOP fundraiser for Pediatric Cancer and Community Block Party at their restaurant
Last year, Mr. Narducci organized the event Which raised $30,000 for CHOP, and for
Which they received a citation from City Council. Thereafter, the Narducci’s Were
provided a tour of CHOP, and of course scheduled this year’s event Which they hope Will

far exceed the success of last years event.

 

 

 

Case 2:19-Cr-OOO72-T.]S Document 80 Filed 04/24/19 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
NO. 19-72-1

VS.

PHILLIP NARDUCCI

ORDER

AND NOW, to Wit, this day of APRIL, it is hereby ORDERED AND
DECREED that defendant is permitted to attend a charity event and fundraiser at Chicks

Restaurant in Philadelphia on April 28.

 

THE HONORABLE TIMOTHY SAVAGE

 

 

 

Case 2:19-Cr-00072-T.]S Document 80 Filed 04/24/19 Page 3 of 4

3. For this reason, Mr. Narducci respectfully requests that he be permitted to be
released from horne confinement to attend this charitable event. Obviously, his location
Will be monitored by pretrial services and he Will have a time allotment to attend and

return home.

WHEREFORE, for all of the foregoing reasons, defendant Phillip Narducci
respectfully requests that the Court grant the instant Motion.

Respectfully submitted,

/%@, Q/M~aé

BRIAN J'. McMoN'AGLE, EsQUIRE V
McMoNAGLE, PERRI & MCHUGH, P.c.
1845 Walnut Street, l9th Floor

Phiiadelphia, PA 19103

(215) 981-0999 Fax 091-0977

 

 

 

Case 2:19-Cr-00072-T.]S Document 80 Filed 04/24/19 Page 4 of 4

CERTIFICATE OF SERVICE

BRIAN J. MCMONAGLE, ESQUIRE, hereby certifies that on the date set forth
below a true and correct copy of the Defendant’s MOTION TO MODIFY CONDITIONS
OF RELEASE has been served by electronic filing upon the following individuals on this
date:

Honorable Timothy J. Savage

John S. Han, Assistant United States Attorney

S/BRIAN J. MCMONAGLE

BRIAN J. MCMONAGLE, ESQUIRE

MCMONAGLE, PERRI, MCHUGH, MISCHAK & DAVIS
1845 Walnut Street, 19th floor

Philadelphia, PA 19103

(215) 981-0999 FaX 981-0977

DATED: April 24, 2019

 

